

116 HR 4213 IH: Universal Prekindergarten and Early Childhood Education Act of 2019
U.S. House of Representatives
2019-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4213IN THE HOUSE OF REPRESENTATIVESAugust 27, 2019Ms. Norton (for herself, Mr. Carson of Indiana, Ms. Jackson Lee, Mr. Soto, and Mr. McNerney) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish a grant program to assist States to establish or expand universal prekindergarten in
			 public schools and public charter schools.
	
 1.Short titleThis Act may be cited as the Universal Prekindergarten and Early Childhood Education Act of 2019. 2.Universal Prekindergarten and Early Childhood Education grant program (a)Program authorizationFrom amounts appropriated under section 3, the Secretary of Education is authorized to award grants, on a competitive basis, to States to pay the Federal share of establishing or expanding full-day prekindergarten programs.
 (b)State applicationTo receive a grant under this Act, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)Use of fundsA State that receives a grant under this Act shall use such grant funds to establish or expand a prekindergarten program that, at a minimum—
 (1)is located at a public school in the State; (2)permits each 3- or 4-year-old child in the State to be voluntarily enrolled by the child’s parent, regardless of income, in the program at a school in which the child may be enrolled for kindergarten;
 (3)is a full-day program that runs the length of the regular school year; (4)is taught by teachers who possess equivalent or similar qualifications to the qualifications of teachers of other grades in the school involved; and
 (5)meets any other criteria that the Secretary may require. (d)Federal shareThe Federal share of a grant under this Act shall be not more than 80 percent of the costs of carrying out the activities described in subsection (c).
 (e)Supplement not supplantGrant funds received under this Act shall be used to supplement and not supplant other Federal early childhood education funds in the State.
 3.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as are necessary for fiscal years 2020 through 2025.
 4.DefinitionsIn this Act: (1)Full-dayThe term full-day used with respect to a program, means a program with a minimum of a 6-hour schedule per day.
 (2)SecretaryThe term Secretary means the Secretary of Education. (3)StateThe term State has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)ParentThe term parent has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (5)Public schoolThe term public school has the meaning given the term elementary school or secondary school in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801), except that the term does not include private schools.
			